     Case 1:20-cv-00835-PLM-SJB ECF No. 7 filed 09/11/20 PageID.127 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

CARL MOTT,
                      Petitioner,                    Case No. 1:20-cv-835

v.                                                   Honorable Paul L. Maloney

RANDEE REWERTS,
                      Respondent.
____________________________/

                                            ORDER

               In accordance with the opinion entered this day:

               IT IS ORDERED that Petitioner must show cause within 28 days why the petition

should not be dismissed as untimely.

               IT IS FURTHER ORDERED that, in consideration of the possibility that the

petition is not dismissed as untimely, Petitioner must show cause within 28 days why he is entitled

to a stay of these proceedings. If Petitioner fails to meet the requirements for a stay or fails to

timely comply with the Court’s order, the Court will review only his exhausted claims.



Dated: September 11, 2020                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
